DETAILED ACTION
This action is responsive to the application No. 15/706,781 filed on September 18, 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/26/2021 responding to the Office action mailed on 10/27/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 5, 11, 12 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-14 and 21-26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 13, 14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2014/0252646) in view of Park (US 2011/0079897) and further in view of Wakiyama (US 2012/0313236).

Regarding Claim 1, Hung (see, e.g., Figs. 1-11), a package structure 1128, comprising: an integrated circuit component, comprising:
a semiconductor die 614, having an active surface and conductive pads disposed on the active surface (see, e.g., Fig. 6, par. 0022);
conductive vias, respectively disposed on and in contact with the conductive pads (see, e.g., Fig. 6, par. 0022),
wherein:
each conductive via of a first group (i.e., group of vias on left side of die 614) of the conductive vias has a first maximum size, each conductive via of a second group (i.e., group of vias on right side of die 614) of the conductive vias has a second maximum size;
a protection layer, covering the active surface and at least in contact with sidewalls of the conductive vias (see, e.g., Fig. 6),
an insulating encapsulation 716, encapsulating a sidewall of the integrated circuit component (see, e.g., Fig. 7, par. 0023);
412, arranged aside of the integrated circuit component, wherein sidewalls of each of the conductive pillars 412 are covered by the insulating encapsulation 716 (see, e.g., pars. 0019, 0023); and
a redistribution circuit structure 818, disposed on and electrically connected to the integrated circuit component, wherein the redistribution circuit structure 818 is electrically connected to the conductive vias  (see, e.g., Fig. 11) and is electrically isolated from the insulating encapsulation 716, and a sidewall of the redistribution circuit structure 818 is aligned with a sidewall of the insulating encapsulation 716 along a stacking direction (i.e., vertical direction) of the redistribution circuit structure 818 and the integrated circuit component.  
Hung is silent with respect to the claim limitations that the first maximum size of the conductive vias is less than the second maximum size in a vertical projection on the active surface; alignment marks, disposed on and electrically isolated from the semiconductor die, wherein the alignment marks are located between edges of the semiconductor die and the conductive vias in the vertical projection; a thickness of each of the alignment marks is less than a thickness of each of the conductive vias along a stacking direction of the conductive vias and the semiconductor die; a protection layer at least in contact with sidewalls of the alignment marks; the redistribution circuit structure is electrically isolated from the alignment marks.
Park (see, e.g., Fig. 4), on the other hand, teaches devices having conductive vias 120 having a first maximum size and conductive vias 130 having a second maximum size wherein the first maximum size is less than the second maximum size in a vertical projection on the active surface.  For example, when the first bump structure 120 may e.g., a driving power that is less than a predetermined threshold operating power) to the conductive structure in view of a high operation speed (e.g., an operation speed that is greater than or equal to a predetermined threshold operation speed) of the IC device 110, a subsidiary power may be transferred to the conductive structure of the IC device 110 through the second bump structure 130.  When the conductive structure may not be sufficiently grounded to surroundings by the first bump structure 120, the electrical ground characteristics of the conductive structure may be improved and/or increased by using the second electrode pad (see, e.g., par. 0068).
Wakiyama (see, e.g., Fig. 3), on the other hand, teaches a semiconductor device comprising alignment marks 15 used to improve the positioning accuracy during connection as the interval between the semiconductor element and the circuit substrate and the pitch between the electrodes become smaller along with miniaturization of semiconductor elements, thus, improving the connection reliability between electrodes, wherein the alignment marks 15 are disposed on and electrically isolated from the semiconductor die 11, wherein the alignment marks 15 are located between edges of the semiconductor die 11 and the conductive vias 16 in the vertical projection; a thickness of each of the alignment marks 15 is less than a thickness of each of the conductive vias 16 along a stacking direction of the conductive vias 16 and the semiconductor die 11; a protection layer 18 at least in contact with sidewalls of the alignment marks 15; the redistribution circuit structure 12/13 is electrically isolated from the alignment marks 15 (see, e.g., pars. 0004, 0066).



Regarding Claim 2, Hung, Park and Wakiyama teach all aspects of claim 1.  They are silent with respect to the claim limitation that a ratio of the first maximum size to the second maximum size is about 0.1 to about 0.75.
However, this claim limitation is merely considered a change in the size of the conductive vias in Hung’s/Park’s device.  The specific claimed ratio, absent any criticality, is only considered to be an obvious modification of the sizes of the conductive vias in Hung’s/Park’s device, as the courts have held that changes in dimensions without any In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed ratio, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed ratio in Hung’s/Park’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimension is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 3, Hung, Park and Wakiyama teach all aspects of claim 1.  Park (see, e.g., Figs. 1, 4), teaches:
a first group of contacting pads 122 each being located between a corresponding one of the conductive pads 114a and a respective one of the first group 121 of the conductive vias 121/131, respectively; and
a second group of contacting pads 132 each being located between a corresponding one of the conductive pads 114b and a respective one of the second group 131 of the conductive vias 121/131, respectively,
wherein:
each contacting pad 122 of the first group of the contacting pads 122 has a third maximum size (see, e.g., maximum width of layer 122 in pad regions 114a), each contacting pad 132 of the second group of the contacting pads 132 has a fourth maximum size (see, e.g., maximum width of layer 132 in pad regions 114b), and the third maximum size is less than the fourth maximum size in the vertical projection on the active surface (see, e.g., width of layer 122 in region 114a being less than width of layer 132 in region 114b).

Regarding Claim 4, Hung, Park and Wakiyama teach all aspects of claim 3.  They are silent with respect to the claim limitation that a ratio of the third maximum size to the fourth maximum size is about 0.1 to about 0.75.
See also the comments stated above regarding claim 2 which are considered repeated here.

Regarding Claim 6, Hung, Park and Wakiyama teach all aspects of claim 1.  Hung (see, e.g., Figs. 1-11), teaches that top surfaces of the first group (i.e., group of vias on left side of die 614) of the conductive vias and top surfaces of the second group (i.e., group of vias on right side of die 614) of the conductive vias are substantially coplanar to a top surface of the protection layer (see, e.g., Fig. 6).  

Regarding Claim 7, Hung, Park and Wakiyama teach all aspects of claim 1.  Hung (see, e.g., Figs. 1-11), teaches that the redistribution circuit structure 818 is disposed on the insulating encapsulation 716 and the conductive pillars 412 and is electrically connected to the conductive pillars 412 (see, e.g., Fig. 11).

Regarding Claim 8, Hung (see, e.g., Figs. 1-11), a package structure 1128, comprising: an integrated circuit component, comprising:
a semiconductor die 614, having an active surface and conductive pads disposed on the active surface (see, e.g., Fig. 6, par. 0022), wherein the active surface has a first region (i.e., left side of die 614) and a second region (i.e., right side of die 614);
e.g., Fig. 6, par. 0022),
wherein:
a first group (i.e., group of vias on left side of die 614) of the conductive vias are arranged in the first region (i.e., left side of die 614) of the active surface, and a second group (i.e., group of vias on right side of die 614) of the conductive vias are arranged in the second region (i.e., right side of die 614) of the active surface,
each conductive via of the first group (i.e., group of vias on left side of die 614) of the conductive vias has a first maximum size, each conductive via of the second group (i.e., group of vias on right side of die 614) of the conductive vias has a second maximum size, and
a protection layer, covering the active surface and at least in contact with sidewalls of the conductive vias (see, e.g., Fig. 6),
an insulating encapsulation 716, encapsulating a sidewall of the integrated circuit component (see, e.g., Fig. 7, par. 0023);
conductive pillars 412, arranged aside of the integrated circuit component, wherein sidewalls of each of the conductive pillars 412 are covered by the insulating encapsulation 716 (see, e.g., pars. 0019, 0023); and
a redistribution circuit structure 818, disposed on and electrically connected to the integrated circuit component, wherein the redistribution circuit structure 818 is electrically connected to the conductive vias (see, e.g., Fig. 11) and is electrically isolated from the insulating encapsulation 716, and a sidewall of the redistribution 818 is aligned with a sidewall of the insulating encapsulation 716 along a stacking direction (i.e., vertical direction) of the redistribution circuit structure 818 and the integrated circuit component.  
Hung is silent with respect to the claim limitations that the first maximum size of the conductive vias is less than the second maximum size in a vertical projection on the active surface; alignment marks, disposed on and electrically isolated from the semiconductor die, wherein the alignment marks are located between edges of the semiconductor die and the conductive vias in the vertical projection; a thickness of each of the alignment marks is less than a thickness of each of the conductive vias along a stacking direction of the conductive vias and the semiconductor die; a protection layer at least in contact with sidewalls of the alignment marks; the redistribution circuit structure is electrically isolated from the alignment marks.
Park (see, e.g., Fig. 4), on the other hand, teaches devices having conductive vias 120 having a first maximum size and conductive vias 130 having a second maximum size wherein the first maximum size is less than the second maximum size in a vertical projection on the active surface.  For example, when the first bump structure 120 may transfer an insufficient driving power (e.g., a driving power that is less than a predetermined threshold operating power) to the conductive structure in view of a high operation speed (e.g., an operation speed that is greater than or equal to a predetermined threshold operation speed) of the IC device 110, a subsidiary power may be transferred to the conductive structure of the IC device 110 through the second bump structure 130.  When the conductive structure may not be sufficiently grounded to surroundings by the first bump structure 120, the electrical ground characteristics of the conductive structure e.g., par. 0068).
Wakiyama (see, e.g., Fig. 3), on the other hand, teaches a semiconductor device comprising alignment marks 15 used to improve the positioning accuracy during connection as the interval between the semiconductor element and the circuit substrate and the pitch between the electrodes become smaller along with miniaturization of semiconductor elements, thus, improving the connection reliability between electrodes, wherein the alignment marks 15 are disposed on and electrically isolated from the semiconductor die 11, wherein the alignment marks 15 are located between edges of the semiconductor die 11 and the conductive vias 16 in the vertical projection; a thickness of each of the alignment marks 15 is less than a thickness of each of the conductive vias 16 along a stacking direction of the conductive vias 16 and the semiconductor die 11; a protection layer 18 at least in contact with sidewalls of the alignment marks 15; the redistribution circuit structure 12/13 is electrically isolated from the alignment marks 15 (see, e.g., pars. 0004, 0066).

It would have been obvious to one of ordinary skill in the art at the time of filing to include in Hung’s device an integrated circuit component having multiple size vias wherein a first maximum size of the conductive vias is less than the second maximum size, and to include alignment marks located between edges of the semiconductor die and the conductive vias in the vertical projection, a thickness of each of the alignment marks being less than a thickness of each of the conductive vias along a stacking direction of the conductive vias and the semiconductor die and disposed on and electrically isolated 

Regarding Claim 9, Hung, Park and Wakiyama teach all aspects of claim 8.  Park (see, e.g., Figs. 1, 4), teaches that:
the first group 121 of the conductive vias 121/131 are arranged in a form of an array along a first direction and a second direction perpendicular to the first direction in the first region PA of the active surface (see, e.g., Fig. 1, two mutually orthogonal directions), a first distance exists between two immediately adjacent conductive vias 121 of the first group of the conductive vias 121/131 arranged along the first direction, and a second distance exists4Customer No.: 31561Application No.: 15/706,781Docket No.: 70517-US-PA between two immediately adjacent conductive vias 121 of the first group of the conductive vias 121/131 arranged along the second direction (see, e.g., par. 0060), and
wherein the second group 131 of the conductive vias 121/131 are arranged into parallel lines along a third direction (see, e.g., diagonal direction) in the second region PPA of the active surface, a third distance exists between two immediately adjacent conductive vias 131 of the second group of the conductive vias 121/131 131 of the second group of the conductive vias 121/131 arranged along the second direction, wherein the third direction (see, e.g., Fig. 1, diagonal direction) is different from the first direction and the second direction (see, e.g., Fig. 1, two mutually orthogonal directions) (see, e.g., par. 0060).  

Regarding Claim 13, Hung, Park and Wakiyama teach all aspects of claim 8.  Hung (see, e.g., Figs. 1-11), teaches that top surfaces of the first group (i.e., group of vias on left side of die 614) of the conductive vias and top surfaces of the second group (i.e., group of vias on right side of die 614) of the conductive vias are substantially coplanar to a top surface of the protection layer (see, e.g., Fig. 6).  

Regarding Claim 14, Hung, Park and Wakiyama teach all aspects of claim 8.  Hung (see, e.g., Figs. 1-11), teaches that the3Customer No.: 31561Application No.: 15/706,781Docket No.: 70517-US-PA redistribution circuit structure 818 is disposed on the insulating encapsulation 716 and the conductive pillars 412 and is electrically connected to the conductive pillars 412 (see, e.g., Fig. 11).  

Regarding Claim 21, Hung (see, e.g., Figs. 1-11), a package structure 1128, comprising: an integrated circuit component, comprising:
a semiconductor die 614, having an active surface and conductive pads disposed on the active surface (see, e.g., Fig. 6, par. 0022);
e.g., Fig. 6, par. 0022),
wherein:
a first group (i.e., group of vias on left side of die 614) of the conductive vias and a second group (i.e., group of vias on right side of die 614) of the conductive vias are arranged in a form of an array along a first direction and a second direction perpendicular to the first direction on the active surface (see, e.g., par. 0022), and
each conductive via of the first group (i.e., group of vias on left side of die 614) of the conductive vias has a first maximum size, each conductive via of the second group (i.e., group of vias on right side of die 614) of the conductive vias has a second maximum size; and
conductive pillars 412, arranged aside of the semiconductor die 614 (see, e.g., par. 0019);
an insulating encapsulation 716, encapsulating a sidewall of the semiconductor die 614 and sidewalls of the conductive pillars 412, wherein sidewalls of each of the conductive pillars 412 are covered by the insulating encapsulation 716 (see, e.g., pars. 0019, 0023); and
a redistribution circuit structure 818, disposed on the insulating encapsulation 716, wherein the redistribution circuit structure 818 is electrically connected to the semiconductor die 614 and the conductive pillars 412.
Hung is silent with respect to the claim limitations that the first maximum size of the conductive vias is less than the second maximum size in a vertical projection on the 
Park (see, e.g., Fig. 4), on the other hand, teaches devices having conductive vias 120 having a first maximum size and conductive vias 130 having a second maximum size wherein the first maximum size is less than the second maximum size in a vertical projection on the active surface.  For example, when the first bump structure 120 may transfer an insufficient driving power (e.g., a driving power that is less than a predetermined threshold operating power) to the conductive structure in view of a high operation speed (e.g., an operation speed that is greater than or equal to a predetermined threshold operation speed) of the IC device 110, a subsidiary power may be transferred to the conductive structure of the IC device 110 through the second bump structure 130.  When the conductive structure may not be sufficiently grounded to surroundings by the first bump structure 120, the electrical ground characteristics of the conductive structure may be improved and/or increased by using the second electrode pad (see, e.g., par. 0068).
Wakiyama (see, e.g., Fig. 3), on the other hand, teaches a semiconductor device comprising alignment marks 15 used to improve the positioning accuracy during connection as the interval between the semiconductor element and the circuit substrate and the pitch between the electrodes become smaller along with miniaturization of 15 are disposed on and electrically isolated from the semiconductor die 11, wherein the alignment marks 15 are located between edges of the semiconductor die 11 and the conductive vias 16 in the vertical projection; a thickness of each of the alignment marks 15 is less than a thickness of each of the conductive vias 16 along a stacking direction of the conductive vias 16 and the semiconductor die 11; the redistribution circuit structure 12/13 is electrically isolated from the alignment marks 15 (see, e.g., pars. 0004, 0066).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Hung’s device an integrated circuit component having multiple size vias wherein a first maximum size of the conductive vias is less than the second maximum size, and to include alignment marks located between edges of the semiconductor die and the conductive vias in the vertical projection, a thickness of each of the alignment marks being less than a thickness of each of the conductive vias along a stacking direction of the conductive vias and the semiconductor die and disposed on and electrically isolated from the semiconductor die, and a redistribution circuit structure electrically isolated from the alignment marks, as taught by Park and Wakiyama, to transfer a subsidiary power to the conductive structure of the IC device through the second bump structure when the first bump structure may transfer an insufficient driving power in view of the high speed operation, and to improve and/or increase the electrical ground characteristics of the conductive structure by using the second electrode pad and to improve the positioning accuracy, thus, improving connection reliability.

Regarding Claim 22, Hung, Park and Wakiyama teach all aspects of claim 21.  Hung (see, e.g., Figs. 1-11), teaches that top surfaces of the first group (i.e., group of vias on left side of die 614) of the conductive vias, top surfaces of the second group (i.e., group of vias on right side of die 614) of the conductive vias, and top surfaces of the conductive pillars 412 are substantially coplanar to a top surface of the insulating encapsulation 716 (see, e.g., Figs. 7, 11).  

Regarding Claim 23, Hung, Park and Wakiyama teach all aspects of claim 21.  They are silent with respect to the claim limitation that a ratio of the first maximum size to the second maximum size is about 0.1 to about 0.75.
See also the comments stated above regarding claim 2 which are considered repeated here.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2014/0252646) in view of Park (US 2011/0079897), Wakiyama (US 2012/0313236) and further in view of Shen (US 2017/0012081).

Regarding Claim 10, Hung, Park and Wakiyama teach all aspects of claim 9.  Park (see, e.g., Figs. 1, 4), teaches that the first distance is substantially equal to the second distance (see, e.g., par. 0066).  Park is silent with respect to the claim limitation that third distance is substantially equal to the fourth distance.  
Nonetheless, this feature is well known in the art and would have been an obvious modification of the device disclosed by Park, as evidenced by Shen.  Shen discloses a chip package including a plurality of conductive contacts 130a separated by a third distance D1 substantially equivalent to a fourth distance and a plurality of conductive 130b separated by a first distance D2 substantially equivalent to a second distance (see, e.g., Fig. 6).  Both Park and Shen teach integrated circuit packages of the same function.  Although they differ in the distances between the groups of conductive contacts, these integrated circuits would perform the same functions regardless of how their conductive contacts are arranged.  It would have been obvious to one having ordinary skill in the art at the time of filing to rearrange the positions of the second group of the conductive vias such that third distance would be substantially equal to the fourth distance with no change in the device’s function, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 21 filed on 01/26/2021 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814